 
 
I 
111th CONGRESS
1st Session
H. R. 2591 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Mario Diaz-Balart of Florida (for himself, Ms. Norton, Mr. Graves, Mr. Cao, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to direct the Administrator of the Federal Emergency Management Agency to modernize the integrated public alert and warning system of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Integrated Public Alert and Warning System Modernization Act of 2009. 
2.Integrated public alert and warning system modernization 
(a)In generalSection 202 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132) is amended by adding at the end the following: 
 
(e)Integrated public alert and warning system modernization 
(1)In generalTo provide timely and effective disaster warnings under this section, the President, acting through the Administrator of the Federal Emergency Management Agency, shall— 
(A)modernize the integrated public alert and warning system of the United States (in this section referred to as the public alert and warning system) to ensure that the President under all conditions can alert and warn governmental authorities and the civilian population in areas endangered by disasters; and 
(B)implement the public alert and warning system. 
(2)Implementation requirementsIn carrying out paragraph (1), the Administrator shall, consistent with the recommendations in the final report of the Integrated Public Alert and Warning System Advisory Committee— 
(A)establish or adopt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; 
(B)include in the public alert and warning system the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate; 
(C)include in the public alert and warning system the capability to alert and warn individuals with disabilities and individuals with limited English proficiency; and 
(D)ensure the conduct of training, tests, and exercises for the public alert and warning system. 
(3)System requirementsThe public alert and warning system shall— 
(A)incorporate multiple communications technologies; 
(B)be designed to adapt to, and incorporate, future technologies for communicating directly with the public; 
(C)be designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts; 
(D)promote local and regional public and private partnerships to enhance community preparedness and response; and 
(E)provide redundant alert mechanisms where practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device. 
(4)Pilot programs 
(A)In generalThe Administrator may conduct pilot programs for the purpose of demonstrating the feasibility of using a variety of methods for achieving the system requirements specified in paragraph (3). 
(B)ReportNot later than 6 months after the date of enactment of this subsection, and annually thereafter for the duration of the pilot programs, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing— 
(i)a description and assessment of the effectiveness of the pilot programs; 
(ii)any recommendations of the Administrator for additional authority to continue the pilot programs or make any of the programs permanent; and 
(iii)any other findings and conclusions of the Administrator with respect to the pilot programs. 
(5)Implementation planNot later than 6 months after the date of submission of the final report of the Integrated Public Alert and Warning System Advisory Committee, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a detailed plan for implementing this subsection. The plan shall include a timeline for implementation, a spending plan, and recommendations for any additional authority that may be necessary to fully implement this subsection. 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $37,000,000 for fiscal year 2010 and such sums as may be necessary for each fiscal year thereafter. . 
(b)Integrated public alert and warning system modernization advisory committee 
(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish an advisory committee to be known as the Integrated Public Alert and Warning System Advisory Committee (in this subsection referred to as the Advisory Committee). 
(2)MembershipThe Advisory Committee shall be composed of the following members, to be appointed by the Administrator as soon as practicable after the date of enactment of this Act: 
(A)The Chairman of the Federal Communications Commission (or the Chairman’s designee). 
(B)The Administrator of the National Oceanic and Atmospheric Administration of the Department of Commerce (or the Administrator’s designee). 
(C)The Assistant Secretary for Communications and Information of the Department of Commerce (or the Assistant Secretary’s designee). 
(D)Representatives of State and local governments, representatives of emergency management agencies, and representatives of emergency response providers, selected from among individuals nominated by national organizations representing governments and personnel. 
(E)Representatives from federally recognized Indian tribes and national Indian organizations. 
(F)Individuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee, including representatives of— 
(i)communications service providers; 
(ii)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services; 
(iii)third-party service bureaus; 
(iv)the broadcasting industry; 
(v)the national organization representing the licensees and permittees of noncommercial broadcast television stations; 
(vi)the cellular industry; 
(vii)the cable industry; 
(viii)the satellite industry; and 
(ix)national organizations representing individuals with special needs, including individuals with disabilities and the elderly.  
(G)Qualified representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate. 
(3)ChairpersonThe Administrator (or the Administrator’s designee) shall serve as the Chairperson of the Advisory Committee. 
(4)Meetings 
(A)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 60 days after the date of enactment of this Act. 
(B)Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the Chairperson. 
(C)Notice; open meetingsMeetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public. 
(5)Rules 
(A)QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee. 
(B)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the Chairperson may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as the Chairperson considers necessary. 
(C)Additional rulesThe Advisory Committee may adopt such other rules as are necessary to carry out its duties. 
(6)RecommendationsThe Advisory Committee shall develop and submit in its final report recommendations for an integrated public alert and warning system, including— 
(A)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; 
(B)recommendations to provide for a public alert and warning system that— 
(i)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate; 
(ii)has the capability to alert and warn individuals with disabilities and individuals with limited English proficiency; 
(iii)incorporates multiple communications technologies; 
(iv)is designed to adapt to, and incorporate, future technologies for communicating directly with the public; 
(v)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts; 
(vi)promotes local and regional public and private partnerships to enhance community preparedness and response; and 
(vii)provides redundant alert mechanisms where practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device.   
(7)Final reportNot later than one year after the date of enactment of this Act, the Advisory Committee shall submit to the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the recommendations of the Advisory Committee. 
(8)Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Advisory Committee. 
(9)TerminationThe Advisory Committee shall terminate not later than 60 days following the submission of its final report. 
(c)Technical correctionSection 202(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132(c)) is amended by striking section 611(c) and inserting section 611(d). 
(d)Limitation on statutory constructionNothing in this section (including the amendment made by this section) shall be construed to affect the authority of the Department of Commerce or the Federal Communications Commission. 
 
